In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), dated March 15, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff received a certificate of completion and was given credit for his participation in a post-graduate fellowship training program with the defendant, Montefiore Medical Center. It is not disputed that the program is fully accredited *615and that the plaintiff is currently a practicing physician. He commenced this action against the defendant for breach of contract, alleging that it failed to "provide a suitable environment for [a] medical education experience”. However, as the plaintiff failed to proffer any evidence in support of this vague, conclusory assertion, the complaint was properly dismissed (see generally, Zuckerman v City of New York, 49 NY2d 557; Vermette v Kenworth Truck Co., 68 NY2d 714). Ritter, J. P., Thompson, Hart and McGinity, JJ., concur.